DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/9/2022 has been entered.
The drawings were received on 8/9/2022.  These drawings are accepted.
The objections over the Drawings and Specification as presented in the Office Action mailed 5/10/2022 have been withdrawn based on the amendment filed 8/9/2022.
The rejections under 35 U.S.C.112(b) as presented in the Office Action mailed 5/10/2022 have been withdrawn based on the amendments filed 8/9/2022.
The rejections under 35 U.S.C.102(a)(2) and under 35 U.S.C. 103 as presented in the Office Action mailed 5/10/2022 have been withdrawn based on the amendments filed 8/9/2022.

Examiner's Amendment
An examiner' s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 line 2 “a base,;” has been changed to --a base;--

Reasons for Allowance
Claims 1, 2, 5, and 9-11 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a light-emitting chair leg frame comprising a base, a plurality of strip lights; a plurality of light guide material layers, respectively covering the strip lights, a power supply assembly, connected to the strip lights, and a plurality of chair legs, an inner end of each of the chair legs is disposed on the base, a number of the chair legs is not less than three, a cross section of each of the chair legs is a groove-shaped structure that opens downward, each of the strip lights is disposed at a bottom end of the groove-shaped structure, and each of the light guide material layers covers a respective one of the strip lights, each of the chair legs is provided with cross-linked reinforcing ribs at the bottom end of the groove-shaped structure, and each of the strip lights is disposed on the reinforcing ribs of a respective one of the chair legs, as specifically called for in the claimed combinations.
The closest prior art, Ma (US 2019/0328142) does not disclose each of the chair legs is provided with cross-linked reinforcing ribs at the bottom end of the groove-shaped structure, and each of the strip lights is disposed on the reinforcing ribs of a respective one of the chair legs, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Ma reference in the manner required by the claims.
While a light-emitting chair leg frame comprising a base, a plurality of strip lights; a plurality of light guide material layers, respectively covering the strip lights, a power supply assembly, connected to the strip lights, and a plurality of chair legs, an inner end of each of the chair legs is disposed on the base, a number of the chair legs is not less than three, a cross section of each of the chair legs is a groove-shaped structure that opens downward, each of the strip lights is disposed at a bottom end of the groove-shaped structure, and each of the light guide material layers covers a respective one of the strip lights is known in the art, and chair legs each provided with cross-linked reinforcing ribs at the bottom end of the groove-shaped structure is known in the art, the combination of each of the chair legs is provided with cross-linked reinforcing ribs at the bottom end of the groove-shaped structure, and each of the strip lights is disposed on the reinforcing ribs of a respective one of the chair legs and a cross section of each of the chair legs is a groove-shaped structure that opens downward, each of the strip lights is disposed at a bottom end of the groove-shaped structure, and each of the light guide material layers covers a respective one of the strip lights is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875